PER CURIAM.
This is a timely appeal of the judgment and sentence of the Circuit Court, St. Johns County, adjudicating appellant guilty of burglary and sentencing him to five years imprisonment.
The Public Defender has filed and An-ders 1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On April 28,1980, this court gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed.
A review of the transcript of the suppression hearing and trial reveal no error. The motion of the Public Defender to withdraw is hereby granted, and the adjudication of guilt is hereby
AFFIRMED.
DAUKSCH, C. J., and ORFINGER and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).